Citation Nr: 0403091	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The veteran filed a notice 
of disagreement (NOD) in November 2001.  A statement of the 
case (SOC) was issued in January 2002, and the veteran 
submitted a substantive appeal (VA Form 9) the following 
month.  

In a November 2002 decision, the Board denied the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2003, counsel for VA's Secretary 
and the veteran filed a joint motion with the Court to vacate 
and remand the November 2002 Board decision.  By Order 
subsequently in October 2003, the Court granted the motion, 
vacating the November 2002 Board decision and remanding this 
case to the Board for further action, pursuant to 38 U.S.C.A. 
§ 7252(a) (West 2002).  

In December 2003, the veteran submitted additional evidence 
directly to the Board.  The evidence consisted of a statement 
from a private physician, Lawrence J. Danna, M.D., dated in 
November 2003, as well as a copy of an October 2003 newspaper 
article.  The veteran submitted a notice that he wished the 
RO to review and consider the new evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2003).  

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his appeal.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A(d).  

The veteran contends that he has suffered bilateral hearing 
loss and tinnitus as a result of acoustic trauma incurred 
during service.  He has reported the acoustic trauma was 
incurred during training exercises that exposed him to noise 
from many different types of weapons fire.  At the time the 
veteran was reportedly without the benefit of hearing 
protection.  Service medical records include audiometric 
tests with normal results, but do not include any complaints, 
findings or diagnoses of otolaryngological disorders.  Post-
service medical evidence reflects audiological testing with a 
diagnosis of severe sensorineural hearing loss.  

As noted above, in December 2003, the veteran submitted to 
the Board a statement from Dr. Danna.  Dr. Danna opined, 
"The [veteran] was seen in my office for a hearing problem.  
This hearing problem was as likely as not caused from his 
exposure to gunfire while he was in the service."  

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  While the record includes medical evidence 
pertaining to the etiology of the veteran's hearing loss, 
such evidence is incomplete.  Notably, it does not appear 
that Dr. Danna reviewed the veteran's claims file prior to 
rendering the respective opinion.  In this respect, the 
veteran, in an August 1982 audiological test report was noted 
as reporting that his hobbies included hunting and working 
with a chain saw.  Furthermore, there is no diagnosis for 
tinnitus of record.  The United States Court of Appeals for 
Veterans Claims has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Hence, the Board finds that a well-reasoned medical opinion 
addressing the nature and etiology of the veteran's hearing 
loss and tinnitus, which is based upon consideration of the 
veteran's documented history and assertions, is needed to 
fully and fairly evaluate the claims on appeal.  See 
38 U.S.C.A. § 5103A(d).  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the appropriate notice, the VAMC should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization-to 
specifically include any outstanding records of treatment by 
Dr. Danna-following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  For the sake of efficiency, the RO's 
adjudication of each claim should include consideration of 
the evidence submitted directly to the Board in December 
2003.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection on appeal 
that is not currently of record-to 
specifically include any outstanding 
records of treatment by Dr. Danna.  The 
RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified (to 
include the treatment records referred to 
above), by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.


2.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination by 
an otolaryngologist (ear, nose and throat 
specialist).  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  Audiometric testing should 
be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e. an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  The examination should also 
clearly indicate whether the veteran 
currently suffers from tinnitus.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that (1) currently 
demonstrated hearing loss disability of 
either or both ears is the result of 
injury or disease incurred in or 
aggravated by the veteran's service, to 
include claimed noise exposure therein; 
and (2) any recurrent tinnitus is the 
result of injury or disease incurred in 
or aggravated by the veteran's service, 
to include claimed noise exposure 
therein.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
pertinent evidence and legal authority 
(to include that submitted directly to 
the Board in December 2003).  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




